

ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into
effective as of the 29nd day of December, 2006 (the “Closing Date”), by and
among PRACTICEXPERT of Oklahoma, Inc., an Oklahoma corporation ("Seller"), and
AcSel Corporation, a Virginia corporation or a limited liability company to be
formed ("Buyer").


RECITALS


A. Seller is a medical billing and collections company (the "Business"), and
Seller owns all of the Assets (as hereinafter defined) used in connection with
the Business.


B.  Seller desires to sell, transfer and assign the Assets to Buyer, and Buyer
desires to purchase the Assets from Seller, upon the terms and subject to the
conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements contained herein, the
parties hereto hereby agree as follows:


ARTICLE I


SALE AND PURCHASE OF ASSETS;
ASSUMPTION OF CERTAIN LIABILITIES
 
1.1.
Sale and Purchase of Assets.



Upon the terms and subject to the conditions set forth in this Agreement, on the
Closing Date (as hereinafter defined), Seller agrees to sell, transfer, convey,
assign and deliver to Buyer, and Buyer agrees to purchase, acquire and accept
from Seller, free and clear of all claims, liens, restrictions, encumbrances or
security interests of any nature whatsoever, all of Seller's right, title and
interest in and to all of the rights, properties, contracts and other assets of
Seller used in the Business, whether tangible or intangible, whether real,
personal or mixed, whether accrued, contingent or otherwise, and wherever
located, as more fully described on Exhibit A. Except for the Assets listed on
Exhibit A, all other assets of the Seller are excluded from this transaction.
The Assets include:


(a) Equipment. Such furniture, fixtures, machinery, equipment, computers and
computer equipment, parts, tools, supplies, signage, manuals, training materials
and other items of equipment used in the Business as described on Exhibit A
(collectively, the "Equipment").
 
(b)  Contract Rights. All of Seller's rights under all contracts and leases of
Seller listed on Exhibit A (the "Assumed Contracts").
 
(c)  Intellectual Property. The name “Cancer Care Network” and all variations
thereof; all computer programs, software, manuals and related rights; and all
other intellectual property rights of any character or description used by the
Business listed on Exhibit A (collectively, the "Intellectual Property").
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Books and Records. All of the patient lists and records, mailing lists,
marketing, sales and promotional materials and records, manuals, training
materials, and similar items, and all books, records, files, computer software,
data or databases, correspondence, memoranda, notes and other documents or
papers and other evidence thereof relating to the Business listed on or implied
as being part of the Equipment, Assumed Contracts or Intellectual Property on
Exhibit A (collectively, the “Books and Records”).


(e) Permits. All assignable permits (as hereinafter defined) owned or held by
Seller for use by the Business, and all rights related thereto listed on or
implied as being part of the Equipment, or Assumed Contracts or Intellectual
Property on Exhibit A.


1.2.
Excluded Assets.



Buyer shall not purchase, and Seller shall retain, all assets of Seller except
those listed on Exhibit A or as otherwise described above including, but not
limited to:



 
(a)
all cash or cash equivalents;



(b)  all other personal property owned by Seller;
 
(c) all rights or obligations under all contracts of Seller other than the
Assumed Contracts including, by way of illustration and without limitation (i)
any employment agreements, Employee Plans (as hereinafter defined) or other
employment related contracts or arrangements and (ii) any contract representing
any indebtedness; and


(d) all accounts receivable.
 

1.3.
Assumption of Certain Liabilities.



Upon the terms and subject to the conditions set forth in this Agreement, on the
Closing Date, Buyer agrees to assume only those obligations described herein
(the “Assumed Liabilities”):


(a) The Assumed Contracts which are required to be performed after the Closing
Date.


(b) $2,000 to be allocated to Seller’s December, 2006 rent,


(c) Seller's payroll for the last 2 week period of December, 2006 for period
ending December 29, 2006,


(d) The pro-rata share of Seller's phone costs from December 22, 2006 to
December 31, 2006, not to exceed $1,900.00.


(e)  Buyer shall assume only the Assumed Liabilities described above. All other
obligations, debts, taxes, operating expenses, rent, utilities and other
liabilities of Seller of any kind, character or description, whether accrued,
absolute, contingent or otherwise, shall not be assumed by Buyer and shall be
retained by Seller.


 
2

--------------------------------------------------------------------------------

 


ARTICLE II


PURCHASE PRICE


2.1.
Purchase Price.



The aggregate purchase price for the sale and purchase of the Assets (the
"Purchase Price") shall be equal to the amount of money payable to Seller
pursuant to licensing costs for use of the PRACTICEXPERT software for each
practice or user using said software.


2.2.
Closing.



Upon the terms and subject to the conditions set forth in this Agreement, the
closing of the sale and purchase of the Assets (the "Closing") shall take place:
(a) at the offices of Buyer’s counsel in Virginia Beach, Virginia, (b) on or
before December 22, 2006 or at such other place and time as the parties hereto
may mutually agree and shall be effective as of that date (the “Closing Date”).


2.3.
Closing Matters.



Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing:
 
(a) Buyer shall initiate payments to Seller of the amounts set forth in Section
2.1.


(b) Seller shall deliver to Buyer such deeds, bills of sale, endorsements,
assignments, approvals, authorizations and other good and sufficient instruments
of conveyance and transfer, in form and substance reasonably satisfactory to
Buyer, as shall be effective to vest in Buyer all of Seller's right, title and
interest in and to the Assets and, simultaneously therewith, will take such
steps as may be necessary to place Buyer in actual possession and operating
control of the Assets. Delivery of the Assets shall be made at the premises of
Seller or as otherwise mutually agreed to between Buyer and Seller.


(c) Seller and Buyer shall deliver to each other such other documents,
certificates, instruments and writings required to be delivered to pursuant to
this Agreement.
 
(d) Beginning with the December, 2006, client invoicing, Buyer will receive all
monies billed to existing Seller clients except as set forth on Exhibit A.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby represents and warrants to Buyer as follows:



3.1.
Organization and Qualification. 



Seller is duly organized, validly existing and in good standing under the laws
of the State of Oklahoma and has all requisite power and authority to own, lease
and operate its properties and the Assets and to carry on its business as now
being conducted. Seller is duly qualified to do business and in good standing in
each jurisdiction in which the nature of its business or the ownership, lease or
operation of its assets makes such qualification necessary.


 
3

--------------------------------------------------------------------------------

 
 

3.2.
Authority.



Seller has all requisite power and authority to execute and deliver this
Agreement and each other agreement, instrument or document to be executed and
delivered by Seller pursuant hereto (collectively, the "Related Agreements"), to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Related Agreements by Seller, the performance of this
Agreement and the Related Agreements by Seller, and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary corporate action on the part of Seller and no other proceeding on the
part of Seller is necessary to authorize this Agreement or the Related
Agreements or to consummate the transactions contemplated hereby and thereby.
This Agreement has been duly executed and delivered by Seller and constitutes
the valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms. Upon its execution and delivery by Seller, each
Related Agreement will constitute the valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms.



3.3.
No Conflict; Required Filings and Consents.



(a)  The execution and delivery of this Agreement and the Related Agreements by
Seller does not, and the performance of this Agreement and the Related
Agreements by Seller and the consummation of the transactions contemplated
hereby and thereby will not, (i) conflict with or violate the articles of
incorporation or bylaws, in each case as amended or restated, of Seller, (ii)
conflict with or violate any United States federal, state, local or foreign law,
statute, ordinance, rule, regulation, order, judgment or decree applicable to
Seller or by or to which any of their properties or assets is bound or subject
or (iii) result in any breach of, or constitute a default (or an event that with
notice or lapse of time or both would constitute a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
require payment under, or result in the creation of any lien, encumbrance,
security interest, mortgage, pledge, claim, option or restriction of any kind
whatsoever (collectively "Liens") on any of the properties or assets of Seller
(including, without limitation, the Assets) pursuant to, any agreement, lease,
license, contract, note, mortgage, indenture, arrangement or other obligation
(collectively, "Contracts") to which Seller is a party or by which any of its
properties or assets (including, without limitation, the Assets) is bound.


(b) The execution and delivery of this Agreement and the Related Agreements by
Seller does not, and the performance by Seller of this Agreement and the Related
Agreements and the consummation of the transactions contemplated hereby and
thereby will not, require Seller to obtain any consent, approval, authorization
or permit of, or to make any filing with or notification to, any court,
administrative agency or commission or other governmental entity, authority or
instrumentality, whether foreign or domestic (a "Governmental Entity"), or any
third party.



3.4.
Financial Statements and Information.



(a) Seller shall have, prior to Closing delivered to Buyer (i) Seller's
financial statements for the fiscal years ended December 31, 2003, 2004 and
2005, and (ii) its year to date financial statements as of the Closing Date for
2006, all of which have been compiled by Seller’s accountant (collectively, the
"Seller Financial Statements").


 
4

--------------------------------------------------------------------------------

 
 
(b) Except as set forth in the Seller Financial Statements, (i) Seller is not
subject to any liability or obligation (whether direct or indirect, accrued,
fixed, contingent or otherwise), other than immaterial current liabilities and
obligations incurred in the ordinary and usual course of business consistent
with past practice, and (ii) and there are no facts or circumstances of which
Seller has knowledge that could result in any claims against or obligations or
liabilities of Seller that, alone or in the aggregate, reasonably could be
expected to have a material adverse effect on the business, assets, results of
operations, condition (financial or otherwise) or prospects of Seller (a
"Material Adverse Effect").



3.5.
Warranty of Title.



Seller is the true and lawful owner of, and owns all right, title and interest
in and to, all of the Assets, free and clear of all Liens. Upon the sale of the
Assets to Buyer pursuant to this Agreement, (a) all right, title and interest in
and to all of the Assets, free and clear of all Liens, will pass to Buyer on the
Closing Date and (b) all of the Assumed Contracts, Intellectual Property and
Permits included in the Assets shall be validly assigned to Buyer by written
instruments and, except to the extent thereafter amended by Buyer, Buyer shall
have all of the rights and privileges thereunder after the Closing Date to the
same extent as though Buyer were the original party thereto.



3.6.
Condition of Assets.



All of the Assets (i) are structurally sound, are in good operating condition
and repair (subject to routine maintenance in the ordinary course of business)
and are adequate for the uses to which they are being put in the Business, (ii)
constitute all of the assets and properties necessary and sufficient for the
continued conduct of the Business by Buyer after the Closing in the same manner
as conducted prior to the Closing and (iii) are reflected on the Seller
Financial Statements in accordance with GAAP.



3.7.
Contracts, Leases and Intellectual Property.



(a) Exhibit A sets forth a true, correct and complete list of all Assumed
Contracts to which Seller is a party.


(b)  Each of the Assumed Contracts listed in Exhibit A is valid, binding and
enforceable in accordance with its terms and there is not any existing default
or event of default, or any event which, with or without notice or lapse of time
or both, would constitute a default under any of such Assumed Contracts by
Seller or, to the knowledge of Seller, by any other party thereto. In addition,
with respect to each such Assumed Contract that is a lease of real or personal
property, (i) such lease creates a valid leasehold interest in all premises or
property purported to be leased thereunder, (ii) Seller is in possession and
quiet enjoyment of all of such premises or property, (iii) neither Seller nor,
to the knowledge of Seller, any other party to such lease has received notice of
any violation of any applicable ordinance or other law, order, regulation or
requirement (including, without limitation, any Hazardous Materials Law (as
hereinafter defined) relating to the premises or property leased thereunder, and
(iv) such lease is freely assignable to Buyer and all landlord and other
approvals have been secured. For each such Assumed Contract, Seller has secured
and provided to Buyer a written assignment executed by the parties to each
Assumed Contract, assigning same to the Buyer.


 
5

--------------------------------------------------------------------------------

 
 
(c) At Buyer’s option, Buyer may secure a new lease for the Business locations
upon terms acceptable to Buyer or Buyer may declare this Agreement null and
void.


(d) All Intellectual Property is freely assignable to Buyer and all necessary
assignments and approvals have been secured. For each such Intellectual
Property, Seller has secured and provided Buyer a written assignment executed by
the Parties for each Intellectual Property assigned to Buyer.



3.8.
Permits.



All licenses, permits and other authorizations required by any Governmental
Entity pursuant to applicable provisions of laws, ordinances, rules and
regulations (collectively, "Permits"), are held by Seller and are current and in
full force in order to operate the Business and Seller has secured written
assignments authorizing the assignment of the Permits to Buyer. Buyer has
obtained, or can obtain, any Permit not assignable to Buyer.



3.9.
Compliance with Law.



Seller is in compliance with the terms and conditions of all of the Permits and
all laws, rules, regulations and orders applicable to Seller or its Business;
and Seller has not received any notification that Seller or any of its business
practices is in violation of any Permit or any such law, rule, regulation or
order.



3.10.
Absence of Litigation.



There is no claim, action, suit, proceeding or investigation of any kind, at law
or in equity (including actions or proceedings seeking injunctive relief), by
any patient, third party or before any Governmental Entity pending or, to the
knowledge of Seller, threatened against Seller, and Seller is not a party or
subject to or in default under any judgment, order or decree of any Governmental
Entity or court, or any settlement agreement.



3.11.
Taxes.



(a) All Tax Returns required to be filed on or prior to the Closing Date have
been duly and timely filed, each such Tax Return has been prepared in compliance
with all applicable law's and regulations, and all such Tax Returns are true,
accurate and complete in all respects. All Taxes have been duly paid on a timely
basis, except for Taxes not yet due and payable for which adequate reserves have
been established in accordance with GAAP.


(b) No Tax Return is currently under audit by any taxing authority and no notice
of any such audit has been received, and (ii) no deficiencies for any Taxes have
been proposed, asserted or assessed by any taxing authority with respect to
liabilities for Taxes which have not been fully paid or finally settled.


(c) Seller has complied with all withholding Tax requirements and procedures
and, in the case of social security, unemployment, employee payroll and
withholding Taxes, has withheld amounts from its employees and, with respect to
such employees, has filed all Tax Returns regarding employee income Tax
withholding and social security, unemployment Taxes and all other payroll Taxes
in compliance with applicable Tax withholding provisions and has made all
required remittances in respect of such amounts withheld.


 
6

--------------------------------------------------------------------------------

 
 

3.12.
Hazardous Materials.



(a) As used in this Agreement:


(i) "CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. Section 9601 et seq., as amended.


(ii) "Hazardous Materials" means any hazardous or toxic substance, material or
waste which is or becomes considered as such by any governmental entity or is
otherwise regulated or subject to liability under the laws, rules or regulations
of any such jurisdiction, and includes, without limitation, any material or
substance that is or becomes defined as "hazardous substance," "pollutant,"
"contaminant," "toxic chemical," "hazardous material," "toxic substance," or
"hazardous chemical" under any Hazardous Materials Law. Without limiting the
generality of the foregoing, the term "Hazardous Material" includes, without
limitation, any substance containing petroleum or any derivative of petroleum.


(iii)  "Hazardous Materials Laws" means (A) CERCLA; (B) the Emergency Planning
and Community Right-to-Know Act, 42 U.S.C. Section 11001 et seq.; (C) the
Hazardous Materials Transportation Act, 49 U.S.C. Section 1801 et seq.; (D) the
Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.; (E) the
Occupational Safety and Health Act of 1970, 29 U.S.C. Section 651 et seq.; (F)
the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq.; (G) the
Solid Waste Disposal Act, 42 U.S.C. Section 6901 et seq.; (H) the Clean Air Act,
42 U.S.C. Section 7401 et seq.; (I) the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. Section 136 et seq.; (J) regulations promulgated under
any of the above statutes; and (K) any applicable federal, state or local
statute, ordinance, rule or regulation that relates to environmental conditions,
human health, industrial hygiene or Hazardous Materials, in each case, as
amended.


(iv)  "Real Property" means all real property (currently or formerly) owned,
operated or leased by Seller and all portions and parcels thereof, including,
without limitation, the land and all buildings and improvements thereon and all
easements appurtenant thereto.


(b) Neither Seller, nor any current or previous owner, tenant, occupant,
operator or user of any Real Property, has released, discharged, or disposed of
any Hazardous Materials on, under, in or about the Real Property. No underground
tanks or underground deposits of Hazardous Materials exist or formerly existed
on, under, in or about the Real Property.


(c) Seller and any current or previous owner, tenant, occupant, operator or user
of any Real Property have, kept and maintained the Real Property, including,
without limitation, the groundwater on or under the Real Property, and conducted
its business in compliance with all applicable Hazardous Materials Laws.


(d) There are no (i) enforcement, clean-up, removal, mitigation or other
governmental or regulatory actions instituted, or contemplated or threatened
pursuant to any Hazardous Materials Laws concerning or dealing with any Real
Property or the business of Seller, (ii) claims made or threatened by any third
party, including any Governmental Entity, against Seller, or, to the knowledge
of Seller and the Shareholder, any current or previous owner, tenant, occupant,
operator or user of any Real Property or any Real Property, relating to damage,
contribution, cost recovery, compensation, loss or injury resulting from any
Hazardous Materials, (iii) occurrences or conditions at any Real Property, at
any other property, or associated with the business of Seller which could give
rise to any such governmental or regulatory action or third-party claim, or (iv)
occurrences or conditions at any Real Property which could subject Seller or the
Real Property to any restrictions on ownership, occupancy, transferability or
use of the Real Property under any Hazardous Materials Laws.


 
7

--------------------------------------------------------------------------------

 
 

3.13.
No Misleading Statements.



Neither this Agreement (including the Exhibits hereto), and Related Agreements
nor any certificate or other document delivered by Seller or the Shareholder in
connection herewith contains, or will contain when delivered, any untrue
statement of a material fact or omits to state, or will omit to state when
delivered, a material fact necessary in order to make the statements made herein
or therein (or in any such Exhibit), in light of the circumstances under which
they were made, not misleading.



3.14.
Brokers.



No broker, finder or investment banker is entitled to any brokerage, finder's or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Seller.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to Seller as follows:



4.1.
Organization and Authority.



Buyer is a Virginia corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Virginia, and has all requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by Buyer, the performance of this
Agreement by Buyer and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of Buyer
and no other proceeding on the part of Buyer is necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by Buyer and constitutes the valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms.



4.2.
No Conflict; Required Consents and Approvals.



(a) The execution and delivery of this Agreement by Buyer does not, and the
performance of this Agreement by Buyer and the consummation of the transactions
contemplated hereby will not, (i) conflict with or violate the articles of
organization or the operating agreement of Buyer, (ii) conflict with or violate
any United States federal, state, local or foreign law, statute, ordinance,
rule, regulation, order, judgment or decree applicable to Buyer or by or to
which any of its properties or assets is bound or subject or (iii) result in any
breach of, or constitute a default (or an event that with notice or lapse of
time or both would constitute a default) under, any Contracts to which Buyer is
a party or by which any of its properties or assets is bound.


 
8

--------------------------------------------------------------------------------

 
 
(b) The execution and delivery of this Agreement by Buyer do not, and the
performance by Buyer of this Agreement and the consummation of the transactions
contemplated hereby will not, require Buyer to obtain any consent, approval,
authorization or permit of, or to make any filing with or notification to, any
court, administrative agency or commission or other Governmental Entity, or any
third party.



4.3.
Brokers.



No broker, finder or investment banker is entitled to any brokerage, finder's or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Buyer.


ARTICLE V


INDEMNIFICATION



5.1.
Seller Indemnity.



Seller shall indemnify and hold Buyer harmless from and against any malpractice,
liability, loss, damage, claim, cost or expense (including, without limitation,
expenses of investigation and defense and reasonable fees and disbursements of
counsel), Liens or other obligations of any nature whatsoever (collectively,
"Losses"), incurred by Buyer and arising out of or based upon (a) any breach by
Seller or its respective representations, warranties, covenants or agreements
set forth in this Agreement or in any document or instrument delivered by Seller
at the Closing pursuant hereto; (b) any claim, action, suit, proceeding or
investigation of any kind, at law or in equity, arising from acts, omissions,
events or other conditions that occurred or existed with respect to the Assets
or the Business at any time prior to the Closing; or (c) any obligations, debts,
taxes, operating expenses, rent, utilities and other liabilities of Seller of
any kind, character or description, whether accrued, absolute, contingent or
otherwise, that are not Assumed Liabilities.



5.2.
Buyer Indemnity.



Buyer shall indemnify and holder Seller and Shareholders harmless from and
against any Losses incurred by Seller or Shareholders and arising out of or
based upon (a) any breach by Buyer of its respective representations,
warranties, covenants or agreements set forth in this Agreement or in any
document or instrument delivered by Buyer at the Closing; and (b) any claim,
action, suit, proceeding or investigation of any kind, at law or in equity,
arising from acts, omissions, events or other conditions that occurred with
respect to the Business following the Closing.



5.3.
Defense or Prosecution of Claims.



As promptly as practicable after a party entitled to indemnification (the
“Indemnified Party”) discovers grounds for a claim for indemnification
hereunder, Indemnified Party shall deliver a written claim for indemnification
to the other party or parties (the “Indemnifying Party”), specifying in
reasonable detail the basis therefor and, if known, the amount, or an estimate
of the amount, of the Losses arising therefrom. Thereafter, Indemnified Party
shall provide to Indemnifying Party all information and documentation reasonably
available to it to support and verify such claim. If the facts giving rise to a
claim for indemnification hereunder arise out of the claim of any third party,
or if there is any claim against a third party, Indemnifying Party may, at its
option, assume the defense or the prosecution thereof, with counsel satisfactory
to Indemnified Party, at the sole cost and expense of Indemnifying Party, unless
(i) such claim seeks an order, injunction or other equitable relief against
Indemnified Party or (ii) Indemnified Party shall have reasonably concluded that
there is a conflict of interest between Indemnifying Party on the one hand, and
Indemnified Party, on the other hand, in the defense or prosecution of such
claim. After any assumption of the defense or prosecution of any claim by
Indemnifying Party, it shall not be liable to Indemnified Party for any legal
expenses thereafter incurred by Indemnified Party in connection with the defense
or prosecution thereof other than reasonable costs of investigation and oversite
and any costs incurred in the course of such defense or prosecution. In any such
event, whether or not Indemnifying Party does so assume the defense or
prosecution thereof, Indemnifying Party and Indemnified Party shall cooperate in
the defense or prosecution thereof and shall furnish such records and
information and attend at such proceedings as may be reasonably requested in
connection herewith. Indemnifying Party shall have no indemnification
obligations with respect to any claim or demand that is settled by Indemnified
Party without the prior written consent of Indemnifying Party (which consent
shall not be unreasonably withheld), other than any claim or demand as to which
Indemnifying Party shall not have assumed the defense or prosecution thereof.


 
9

--------------------------------------------------------------------------------

 
 

5.4.
Set-Off/Payments. 



All Losses incurred by the parties that are subject to indemnification hereunder
shall be payable within 20 days after a valid claim for indemnification is made
in accordance with this Article V.


ARTICLE VI


MISCELLANEOUS AND GENERAL



6.1.
Payment of Expenses. 



Whether or not the transactions contemplated by this Agreement are consummated,
each party hereto shall pay its own expenses incident to preparing for, entering
into and carrying out this Agreement and the transactions contemplated hereby.



6.2.
Survival.



The representations and warranties of Seller set forth in Article III of this
Agreement and Seller’s obligation to take such actions as may be required
thereby, shall survive the Closing for two years; provided, however except for
Sections 3.1, 3.2, 3.5, 3.7 and 3.8 or where the Buyer may be entitled to
injunctive relief or other equitable remedies, after the Closing, there shall be
no cause of action against \any of Seller’s directors, officers, employees,
affiliates, agents and assigns by Buyer with respect to a breach of any of
Seller’s representations or warranties unless Buyer shall demonstrate fraudulent
activity of the part of an officer, or director or employee of Seller making
such representation or warranty.


 
10

--------------------------------------------------------------------------------

 
 

6.3.
Entire Agreement; Assignment; Etc. 



This Agreement constitute the entire agreement, and supersede all other
agreements, understandings, representations and warranties, both written and
oral, among the parties with respect to the subject matter hereof, and shall not
be assignable by operation of law or otherwise and is not intended to create any
obligations to, or rights in respect of, any persons other than the parties
hereto provided, however, that, at any time prior to the Closing Date, Buyer may
assign all or any part of its rights and obligations hereunder to any wholly
owned subsidiary of Buyer and, in the event of any such assignment, Buyer shall
nevertheless remain fully responsible to Seller and the Shareholder for all
obligations of Buyer hereunder.



6.4.
Captions.



The Article, Section and paragraph captions herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof.



6.5.
Severability.



If any term or other provision of this Agreement, or any portion thereof, is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms and provisions of this Agreement, or remaining portion
thereof, shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination
that any such term or other provision, or any portion thereof, is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are consummated to the fullest extent possible.



6.6.
Modification or Amendment.



The parties hereto may modify or amend this Agreement at any time, only by a
written instrument duly executed and delivered by each party hereto.



6.7.
Notices.



All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed to have been duly given on the date delivered, if
delivered personally, on the third business day after being mailed by registered
or certified mail (postage prepaid, return receipt requested), in each case, to
the parties at the following addresses, or on the date sent and confirmed by
electronic transmission to the telecopier number specified below (or at such
other address or telecopier number for a party as shall be specified by notice
given in accordance with this Section):



(a) If to Buyer, to:
AcSel Corporation

Attn: Mark Schalow
2876 Guardian Lane, Suite 201
Virginia Beach, VA 23452
Fax: _________________


 
11

--------------------------------------------------------------------------------

 
 

(b)
If to Seller:
PRACTICEXPERT

Attn: Hank Cohn
Corporate Park 111
580 Howard Avenue
Sommerset, NJ
Fax: _________________


No provision of this Agreement, including this Section, shall be deemed to
constitute consent to the manner and address for service of process in
connection with any legal proceeding (including such arising out of or in
connection with this Agreement), which service shall be effected as required by
applicable law.



6.8.
Failure or Delay Not Waiver; Remedies Cumulative.



No failure or delay on the part of any party hereto in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty, covenant or
agreement herein, nor shall any single or partial exercise of any such right
preclude other or further exercise thereof or of any other right. All rights and
remedies existing under this Agreement are cumulative to, and not exclusive of,
any rights or remedies otherwise available.



6.9.
Counterparts.



This Agreement may be executed in the original or by telecopy in any number of
counterparts, each of which shall be deemed to be an original and call of which
together shall constitute one and the same instrument.



6.10.
Governing Law.



This Agreement shall be governed by and construed in accordance with the law of
the Commonwealth of Virginia, without regard to the conflicts of laws principles
thereof.
 




IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement on
the date set forth above.
 

       
BUYER


ACSEL CORPORATION,
a Virginia corporation
 
   
   
    By:   /s/ Mark Schalow  

--------------------------------------------------------------------------------

Mark Schalow, Vice-President


       
SELLER


PRACTICEXPERT of Oklahoma, Inc.
an Oklahoma corporation
 
   
   
    By:   /s/ Hank Cohn  

--------------------------------------------------------------------------------

President    


 
12

--------------------------------------------------------------------------------

 